DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 7-12, 14, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Geest (US 2014/0057493).
Regarding claim 1: De Geest teaches an electrical connector 22 comprising: a first plurality of contacts 46, wherein the first plurality of contacts is disposed in a plurality of pairs 50 in a plurality of columns (Fig. 2A); and a second plurality of contacts 52, wherein within each column of the plurality of columns, adjacent pairs of the plurality of pairs 50 are separated by at least one contact of the second plurality of contacts 52 (see Fig. 2A); wherein: each contact in the first plurality of contacts 46 comprises a mating contact portion 47 and a contact tail 49; each contact in the second plurality of contacts 52 comprises a mating contact portion (at 54; Fig. 2B) and two contact tails 58 (Fig. 2B), the mating contact portion comprising a contact surface (at 60a; Fig. 2B), and each contact in the second plurality of contacts 52 comprises a twisted region (e.g. twisted region above 58; Fig. 2B) such that a line between the two contact tails 58 is transverse to the contact surface (at 60a; see Fig. 2B).
Regarding claim 3: De Geest teaches all the limitations of claim 1 and further teaches wherein: each pair of the plurality of pairs 50 is, within a respective column of the plurality of columns, between two adjacent contacts of the second plurality of contacts 52 (e.g. the plurality of pairs 50 are located between two portions of contacts 52; see Fig. 2A).  
Regarding claim 4: De Geest teaches all the limitations of claim 3 and further teaches wherein: a first of the two adjacent contacts is twisted in a first direction relative to the contact surface; and a second of the two adjacent contacts is twisted in a second direction, opposite to the first direction, relative to the contact surface (e.g. see Fig. 2B for twisted regions, located above tail portions 58, and twisted in opposite directions relative to one another and relative to the contact surface at 60a; Fig. 2B).  
Regarding claim 7: De Geest teaches all the limitations of claim 1 and further teaches further comprising a housing 30 to hold the first plurality of contacts and the second plurality of contacts (Fig. 2A).  
Regarding claim 8: De Geest teaches all the limitations of claim 1 and further teaches wherein each column in the plurality of columns is oriented along a first direction, and each column is offset from an adjacent column along the first direction (see Fig. 3A for adjacent columns offset from one another).  
Regarding claim 9: De Geest teaches all the limitations of claim 1 and further teaches in combination with a printed circuit board 24, the printed circuit board comprising: a plurality of signal traces; a plurality of ground layers; and wherein the electrical connector is mounted to the printed circuit board, wherein: the first plurality of contacts are connected to the signal traces; and the second plurality of contacts are connected to the ground layers (Para. 0056-0057 and Figs. 3A-3B).  
Regarding claim 10: De Geest teaches an electrical connector 22 comprising: a first plurality of contacts 46 disposed in a plurality of pairs 50 in a plurality of columns extending in a column direction (Fig. 2A), wherein each contact 46 in the first plurality of contacts comprises a mating contact portion 47 and a contact tail 49; and a second plurality of contacts 52, wherein, within each column of the plurality of columns: adjacent pairs of the plurality of pairs 50 are separated by at least one contact of the second plurality of contacts 52 (Fig. 2A); the contact tails of the first plurality of contacts within the column are aligned along a first line in the column direction; and each contact in the second plurality of contacts 52 comprises a mating contact portion (at 60a; Fig. 2B) and a contact tail 58 offset, in a direction perpendicular to the column direction, from the first line (see Fig. 1 and 3A).  
Regarding claim 11: De Geest teaches all the limitations of claim 10 and further teaches wherein, within each column of the plurality of columns, mating contact portion of the first plurality of contacts are aligned along the first line (Fig. 2A).  
Regarding claim 12: De Geest teaches all the limitations of claim 11 and further teaches wherein, within each column of the plurality of columns, mating contact portion of the second plurality of contacts 52 are aligned along the first line (Fig. 3A).  
Regarding claim 14: De Geest teaches all the limitations of claim 12 and further teaches wherein: the first plurality of contacts comprise differential signal contacts (Para. 0056); and the second plurality of contacts comprise ground contacts (Para. 0056).  
Regarding claim 16: De Geest teaches all the limitations of claim 10 and further teaches further comprising a housing 30 holding the first plurality of contacts and the second plurality of contacts (Fig. 2A).  
Regarding claim 17: De Geest teaches all the limitations of claim 10 and further teaches wherein: each column in the plurality of columns is oriented along a first direction, and each column is offset from an adjacent column along the first direction (see Fig. 2A and 3A).  
Regarding claim 18: De Geest teaches all the limitations of claim 10 and further teaches in combination with a printed circuit board 24, the printed circuit board comprising: a plurality of signal traces; a plurality of ground layers; and wherein the electrical connector is mounted to the printed circuit board, wherein: the first plurality of contacts are connected to the signal traces; and the second plurality of contacts are connected to the ground layers (Para. 0056-0057 and Figs. 3A-3B).  
Regarding claim 19: De Geest teaches an electrical connector 22 comprising: a first plurality of contacts 46 disposed in a column; and a second plurality of contacts 50, wherein within the column, adjacent pairs of contacts in the first plurality of contacts are separated by a pair of contacts in the second plurality of contacts 50 (Fig. 2A); wherein: each contact in the first plurality of contacts comprises a mating contact portion and a contact tail (Fig. 2C); each contact in the second plurality of contacts comprises a mating contact portion and a contact tail (Fig. 2B).  
Regarding claim 20: De Geest teaches all the limitations of claim 19 and further teaches further comprising a housing 30 to hold the first plurality of contacts and the second plurality of contacts (Fig. 2A).














Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13 are rejected under 35 U.S.C. 103 as being unpatentable over De Geest (US 2014/0057493).
Regarding claim 2: De Geest teaches all the limitations of claim 1.
	De Geest does not explicitly teach wherein: the line between the two contact tails is at an angle to the contact surface between 35 and 55 degrees.  
Regarding the angle: De Geest discloses an angle existing between the two contact tails and the contact surface but does not disclose a particular value for this parameter. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the line between the two contact tails is at an angle to the contact surface between 35 and 55 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP 2144.05. The advantage of the line between the two contact tails is at an angle to the contact surface between 35 and 55 degrees is for a smooth transition between the contact tail and the contact surface.
Regarding claim 13: De Geest teaches all the limitations of claim 12 and is rejected for substantially the same reasons as claim 2.



Claims 5-6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over De Geest (US 2014/0057493), in view of Horning (US 2018/0138620).
Regarding claim 5: De Geest teaches all the limitations of claim 4.
De Geest does not explicitly teach wherein: the contact surface of each of the second plurality of contacts is selectively plated with a noble metal.  
Horning teaches contact surfaces of contacts are selectively plated with a noble metal (Para. 0044).
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with contact surfaces of contacts are selectively plated with a noble metal as taught by Horning into the electrical connector of De Geest in order to achieve the advantage of improving electrical performance and mechanical reliability (Para. 0003).
Regarding claim 6: De Geest, in view of Horning, teaches all the limitations of claim 5 and De Geest further teaches wherein: the first plurality of contacts 50 comprise differential signal contacts 46 (Para. 0044); and the second plurality of contacts 52 comprise ground contacts (Para. 0044).  
Regarding claim 15: De Geest teaches all the limitations of claim 10 and rejected for substantially the same reasons as claim 5.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art specifically focused on connectors having signal contact pairs, separated by ground contacts and having two tail portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OSCAR C JIMENEZ/Examiner, Art Unit 2833